Peter Stirba (#3118)                          Jefferson W. Gross (#8339)
peter@stirba.com                              jwgross@grossrooney.com
STIRBA, P.C.                                  Melinda Checketts (#6098)
215 South State Street, Suite 750             mchecketts@grossrooney.com
Salt Lake City, UT 84110-0810                 GROSS & ROONEY
Telephone: 801-364-8355                       136 East South Temple, Suite 1500
Facsimile: 801-364-8300                       Salt Lake City, UT 84111
                                              Telephone: 801-935-4611
 Attorneys for Plaintiff                      Facsimile: 801-935-4612



                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


SHERMAN G. SORENSEN, M.D.,

               Plaintiff,                    Central Division No. 2:18-CV-00067-TS-PW
       v.                                             Judge Ted Stewart
                                                   Magistrate Jared C. Bennett
GERALD I. POLUKOFF, M.D., ZABRISKIE
LAW FIRM, LLC, a Utah limited liability        PLAINTIFF’S OPPOSITION TO
company, RHOME ZABRISKIE, J.D.,                 DEFENDANTS’ MOTION FOR
FLEMING NOLEN & JEZ, L.L.P., a Texas          PARTIAL SUMMARY JUDGMENT
limited liability partnership, and RAND P.
NOLEN, J.D.,                                            JURY DEMAND

                Defendants.
                                                   TABLE OF CONTENTS

                                                                                                                                          Page

PREFERRED DISPOSITION AND GROUNDS ......................................................................... 1

RESPONSES TO DEFENDANTS’ UNDISPUTED MATERIAL FACTS ................................. 3

ARGUMENT ................................................................................................................................. 9

I.        LEGAL STANDARDS ..................................................................................................... 9

II.       PLAINTIFF REQUIRES ADDITIONAL TIME TO OBTAIN DISCOVERY
          TO SHOW THAT DEFENDANTS HAVE NOT MET THEIR BURDEN IN
          SHOWING THAT THEIR CONDUCT IS PROTECTED BY THE FIRST
          AMENDMENT RIGHT TO PETITION ......................................................................... 10

          A.         Plaintiff Requires Additional Time to Obtain Discovery to Support His
                     Allegations of Defendants’ Unethical and Wrongful Conduct Which
                     Conduct Bars Application of First Amendment Immunity .................................. 10

          B.         Plaintiff Requires Additional Time to Obtain Discovery to Dispute
                     Defendants’ Assertion that the Underlying Actions Were Not Sham
                     Actions .................................................................................................................. 12

III.      DEFENDANTS HAVE NOT MET THEIR BURDEN IN SHOWING THAT
          UTAH’S JUDICIAL PROCEEDINGS PRIVILEGE BARS PLAINTIFF’S STATE
          LAW CLAIMS ................................................................................................................ 15

IV.       THE COURT SHOULD NOT STAY THIS MATTER .................................................. 17

CONCLUSION ............................................................................................................................ 17




                                                                       ii
                                              TABLE OF AUTHORITIES



Cases                                                                                                                           Page

Allen v. Muskogee,
  119 F.3d 837 (10th Cir. 1997) .................................................................................................. 9

Anderson v. Liberty Lobby, Inc,
  477 U.S. 242 (1986) ...................................................................................................... 9, 10, 11

California Motor Transport v. Trucking Unlimited,
  404 U.S. 508 (1972) ............................................................................................................ 4, 11

Cerveny v. Aventis, Inc.,
  855 F. 3d 1091 (10th Cir. 2017) ............................................................................................. 10

Comm. for First Amendment v. Campbell,
  962 F. 2d 1517 (10th Cir. 1992) ....................................................................................... 10, 17

In re Elysium Health-Chromadex Litigation,
   354 F. Supp. 3d 330 (S.D.N.Y. 2019) ............................................................................... 12, 15

In re Flonase Antitrust Litigation,
   795 F. Supp. 2d 300 (E.D. Pa. 2011) ...................................................................................... 15

Moss v. Parr Waddoups Brown Gee & Loveless,
 2012 UT 42, 285 P.3d 1157 .......................................................................................... 4, 16, 17

Mover’s & Warehouseman’s Association of Greater New York, Inc. v.
 Long Island Moving & Storage Association, Inc.,
 1999 WL 1243054 (S.D.N.Y. Dec. 16, 1999) .................................................................... 4, 11

New W., L.P. v. City of Joliet,
 491 F.3d 717, 722 (7th Cir. 2007) ) ......................................................................................... 13

U.S. ex rel. Polukoff v. St. Mark’s Hosp.,
  895 F.3d 730 (10th Cir. 2018) ) ................................................................................................ 7




                                                                  iii
Rules

Fed. R. Civ. P. 56(c) ..................................................................................................................... 9

Fed. R Civ. P. 56(d) ........................................................................................................ 10, 15, 17




                                                                     iv
       Plaintiff Sherman Sorensen, M.D. (“Plaintiff”), by and through counsel, hereby submits

his Memorandum in Opposition to Defendants’ Motion for Partial Summary Judgment (the

“Motion”).

                        PREFERRED DISPOSITION AND GROUNDS

       Pursuant to Fed. R Civ. P. 56(d), Plaintiff requests that the Court deny Defendants’

Motion for Summary Judgment, or in the alternative, that the Court defer considering the Motion

because Plaintiff “cannot present facts essential to justify his opposition”. Therefore, Plaintiff

further requests that the Court “allow time [for Plaintiff] to obtain affidavits, declarations or to

take discovery” to justify Plaintiff’s opposition to the Motion. See Fed. R. Civ. P. 56(d).

Plaintiff refers the Court to Plaintiff’s Motion for Discovery Under Federal Rule of Civil

Procedure 56(d) and the Declaration of Melinda Checketts dated September 9, 2020, filed in

support of Plaintiff’s Motion for Discovery, both of which are filed concurrently with this

Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment.

       In their Motion, Defendants claim that Plaintiff has put the cart before the horse.

However, that is precisely what Defendants have done filing their Motion while this case is in its

infancy before discovery necessary to oppose this Motion has been taken.

       The Court will recall that the discovery period in this matter just recently commenced.

And since the commencement of the discovery period the parties have been focused on

determining the proper representation of the various Defendants. The dust has just barely settled

regarding Defendants’ legal representation to determine which of the Defendant attorneys and

law firms could participate and in what role in the discovery, pretrial and trial phase of this

matter as determined by the Court’s August 25, 2020 Order deeming Plaintiff’s Motion to



                                                  1
Disqualify moot because of Defendants’ last-minute reconfiguration of their legal representation

as evidenced by a flurry or notices of appearance and notices of withdrawals just filed on August

4, 2020.

       In the midst of all of this confusion – created by Defendants – Defendants filed this

Motion for Partial Summary Judgment. However, this Motion was filed well before either side

has taken, or even requested dates for, any depositions. Neither side has yet asked for dates for

any depositions, nor have any been noticed as the parties have been focused on other issues.

       One particularly difficult aspect of this case for Plaintiff is that most all of the

information and/or documents needed to oppose this Motion (or even for Plaintiff to pursue this

action) is in Defendants’ and/or other third parties’ control – not in Plaintiff’s possession or

control.

       Plaintiff is entitled to conduct discovery to test the unchallenged (to date) assertions made

in the declarations of Defendants Polukoff and Nolen submitted in support of Defendants’

Motion.

       Also, Defendants’ Motion relies heavily on arguments and facts completely unanticipated

by Plaintiff such as characterizing Qui Tam settlements with third-party co-defendant hospitals

as evidence that the Qui Tam action was not a sham as against Plaintiff. Never were these facts

and the individuals with knowledge of these facts ever disclosed to Plaintiff. Hence, Plaintiff

could not and would not have anticipated taking discovery regarding the same.

       Plaintiff must now be given the opportunity to conduct this discovery, as set forth more

fully in the Checketts Declaration.




                                                  2
       Discovery will reveal Defendants’ bad faith, conspiracy and wrongdoing in obtaining and

accessing the confidential information on the hard drive with the end goal of using this

wrongfully obtained information to pursue the Qui Tam and Malpractice claims against Plaintiff.

Defendants’ bad faith, wrongdoing and tortious and illegal acts are not sanitized by Defendants’

commencing legal actions. Thus, Plaintiff is entitled to additional time to conduct discovery

regarding Defendants’ prefiling activities.

       This Motion should be denied, or in the alternative, the Court should defer considering

the Motion until Plaintiff can conduct discovery to obtain facts to justify Plaintiff’s opposition.

          RESPONSES TO DEFENDANTS’ UNDISPUTED MATERIAL FACTS

          DEFENDANTS’ ASSERTION                             PLAINTIFF’S RESPONSE
 1. Plaintiff Sherman G. Sorensen, M.D. is a          Undisputed.
 cardiologist licensed in the State of Utah.
 Plaintiff’s Revised Second Amended
 Complaint (“RSAC”) at ¶¶ 3, 9.
 2. In 2006, Dr. Sorensen formed Sorensen             Undisputed.
 Cardiovascular Group, which provided
 cardiology services in Salt Lake City, Utah
 until December 2011. RSAC at ¶ 3.
 3. The majority of Dr. Sorensen and Sorensen         Undisputed for purpose of this Motion only.
 Cardiovascular Group’s medical practice
 focused on the closure of patent foramen ovales
 (“PFO”) and atrial septal defects (“ASD”).
 App. at A013-14 (Ex. A, Qui Tam Depo. of
 Sorensen for SCG 30(b)(6), at 44:10 – 46:02),
 A065 (Ex. B, Qui Tam Depo. of Phillips for
 SCG 30(b)(6), at 87:07-16). See also RSAC at
 ¶¶ 9, 13.
 4. Defendant Gerald Polukoff, M.D., is also a        Undisputed.
 cardiologist licensed in the State of Utah. App.
 at A081 (Ex. C, Aff. of Polukoff, at ¶ 2); RSAC
 at ¶¶ 4, 21.
 5. Dr. Polukoff was employed by Sorensen             Undisputed.
 Cardiovascular Group as a cardiologist from
 August-November 2011. RSAC at ¶¶ 29-31.



                                                  3
6. As a result of a heart attack in July 2011, Dr.    Undisputed.
Sorensen made the decision that he would retire
in December 2011. RSAC at ¶¶ 37-38.
7. During his time with Sorensen                         Disputed to the extent that this fact suggests
Cardiovascular Group, Dr. Polukoff acquired a            that Dr. Polukoff appropriately or rightfully
hard drive containing some of the patient                acquired a hard drive containing some of the
billing records from Sorensen Cardiovascular             patient billing records from Sorensen
Group.4 App. at A082 (Ex. C, Aff. of Polukoff,           Cardiovascular Group. Dr. Polukoff’s bad
at ¶ 12).                                                faith or wrongdoing in acquiring the hard
    4
      The parties continue to dispute the nature of that drive is a significant and relevant factor in
     acquisition and the ownership of the hard drive.    determining with the First Amendment right
     Those issues aren’t material to this motion.
                                                         to petition the government and/or the state
                                                         litigation privilege immunizes Defendants’
                                                         conduct. See e.g. Mover’s &
                                                         Warehouseman’s Association of Greater
                                                         New York, Inc., v. Long Island Moving &
                                                         Storage Association, Inc., 1999 WL
                                                         1243054 at *5 (S.D.N.Y. Dec. 16, 1999)
                                                         (emphasis added); citing California Motor
                                                         Transport v. Trucking Unlimited, 404 U.S.
                                                         508, 512 (1972) (“unethical conduct in the
                                                         setting of the adjudicatory process … cannot
                                                         seek refuge under the Noerr-Pennington
                                                         doctrine”) (other citations omitted); Moss v.
                                                         Parr Waddoups Brown Gee & Loveless,
                                                         2012 UT 42, ¶ 37, 285 P.3d 1157, 1166.
                                                         Moreover, Plaintiff is not able to dispute or
                                                         confirm this fact because Plaintiff has not
                                                         yet had the opportunity to conduct
                                                         discovery, including the taking of Dr.
                                                         Polukoff’s deposition to delve into the
                                                         circumstances surrounding Dr. Polukoff’s
                                                         acquisition of the hard drive and acquisition
                                                         of the contents of the hard drive. (See
                                                         Declaration of Melinda Checketts dated
                                                         September 9, 2020 (the “Checketts Decl.”)
                                                         ¶¶ 22, 23, 28(a-b), filed concurrently
                                                         herewith.)
8. On December 6, 2012, Dr. Polukoff initiated Undisputed.
a qui tam action against Dr. Sorensen, Sorensen
Cardiovascular Group, St. Mark’s Hospital,
Intermountain Healthcare, Intermountain
Medical Center, and HCA, Inc, alleging
fraudulent billing to federal healthcare


                                                  4
programs in violation of the False Claims Act
(the “Qui Tam”). RSAC at ¶ 61.
9. As the Qui Tam Relator, Dr. Polukoff            Undisputed.
alleged that Dr. Sorensen had performed
medically unnecessary PFO closures on
patients and conspired with certain hospitals to
improperly bill the United States Government
by submitting false claims for reimbursement
under Medicare and Medicaid. RSAC at ¶ 62.
See generally App. at A086-118 (Ex. D, Qui
Tam Original Complaint).
10. Contemporaneously with the filing of the       Plaintiff is not presently able to dispute this
Qui Tam, Dr. Polukoff disclosed certain            fact because Plaintiff has not yet conducted
information, including the contents of the hard    discovery on this issue, including the taking
drive, to the United States Department of          of depositions of Dr. Polukoff and/or others
Justice pursuant to 31 U.S.C. § 3730(b)(2).        at the United States Department of Justice to
App. at A083-84 (Ex. C, Aff. of Polukoff, at ¶¶    delve into the circumstances surrounding the
18-22).                                            disclosures of the contents of the hard drive
                                                   to the United States Department of Justice.
                                                   (See Checketts Decl., ¶¶ 22,23, 28(e).)
11. The original Qui Tam complaint was filed       Undisputed for purposes of this Motion, but
under seal pursuant to 31 U.S.C. § 3730(b)(2)      irrelevant.
on December 6, 2012. See generally App. at
A086-118 (Ex. D, Qui Tam Original
Complaint).
12. The Qui Tam Complaint was unsealed on          Undisputed for purposes of this Motion, but
June 19, 2015. App. at A132 (Ex. E, Qui Tam        irrelevant.
Docket Report, Doc. 36).
13. On October 7, 2015, Defendants Rand            Irrelevant because the date that Defendants
Nolen and Fleming Nolen & Jez, LLP, first          Rand Nolen and Fleming Nolen & Jez, LLP,
appeared as counsel for Dr. Polukoff in the Qui    first appeared as counsel for Dr. Polukoff in
Tam. App. at A132 (Ex. E, Qui Tam Docket           the Qui Tam is not relevant to the issues in
Report, Doc. 39, Motion to Appear Pro Hac          the instant matter or this Motion. This fact
Vice).                                             does not reveal how long prior to making
                                                   their appearances as counsel these
                                                   Defendants were working on this matter and
                                                   in what capacity and with knowledge and
                                                   possession of which facts. Moreover,
                                                   Plaintiff has not yet obtained discovery as to
                                                   the circumstances of Dr. Polukoff’s
                                                   retaining of these Defendants for their legal
                                                   services, including the depositions of these
                                                   Defendants and Dr. Polukoff, and requesting
                                                   documents relating to retainment


                                               5
                                                    agreements and other such documents
                                                    relating to legal representation and
                                                    acquisition of information and protected
                                                    information by these Defendants. (See
                                                    Checketts Decl., ¶¶ 22, 23, 28(f).)
14. On December 3, 2015, Dr. Polukoff, as           Undisputed.
Relator in the Qui Tam, filed an amended
complaint that included a redacted listing of
patients. App. at A084 (Ex. C, Aff. of Polukoff,
at ¶ 26), A136 (Ex. E, Docket Report, Doc. 90).
15. On April 14, 2016, the Qui Tam was              Undisputed.
transferred from the Middle District of
Tennessee to the District of Utah. App. at A139
(Ex. E, Docket Report, Doc. 126).
16. On April 26, 2016, Defendants Rhome             Irrelevant because the date that Defendants
Zabriskie and the Zabriskie Law Firm first          Rhome Zabriskie and the Zabriskie Law
appeared as counsel for Dr. Polukoff in the Qui     Firm, first appeared as counsel for Dr.
Tam. App. at A140 (Ex. E, Qui Tam Docket            Polukoff in the Qui Tam is not relevant to
Report, Doc. 139, Notice of Appearance).            the issues in the instant matter or this
                                                    Motion. This fact does not reveal how long
                                                    prior to making their appearances as counsel
                                                    these Defendants were working on this
                                                    matter and in what capacity and with
                                                    knowledge and possession of which facts.
                                                    Moreover, Plaintiff has not yet obtained
                                                    discovery as to the circumstances of Dr.
                                                    Polukoff’s retaining of these Defendants for
                                                    their legal services, including the
                                                    depositions of these Defendants and Dr.
                                                    Polukoff, and requesting documents relating
                                                    to retainment agreements and other such
                                                    documents relating to legal representation
                                                    and acquisition of information and protected
                                                    information by these Defendants.
                                                    (Checketts Decl., ¶¶ 22-24, 28(f).)
17. On January 19, 2017, the district court         Undisputed.
(Hon. Jill Parrish) dismissed the Qui Tam
under R.12(b)(6). United States v. St. Mark’s
Hosp., No. 216CV00304JNPEJF, 2017 WL
237615, at *12 (D. Utah Jan. 19, 2017), rev’d
and remanded sub nom. United States ex rel.
Polukoff v. St. Mark’s Hosp., 895 F.3d 730
(10th Cir. 2018).



                                                6
18. On July 9, 2018, in reversing the dismissal     Disputed to the extent that Defendants’
the Tenth Circuit held that “a doctor’s             summary of the Tenth Circuit’s opinion is
certification to the government that a procedure    an incomplete summary. Moreover, this not
is ‘reasonable and necessary’ is ‘false’ under      a fact at all, but an attempt by Defendants at
the FCA if the procedure was not reasonable         legal argument. Plaintiff would refer the
and necessary under the government’s                Court to the entire opinion at U.S. ex rel.
definition of the phrase.” And it concluded that    Polukoff v. St. Mark’s Hosp., 895 F.3d 730,
“Dr. Polukoff adequately alleges that Dr.           743 (10th Cir. 2018).
Sorensen performed unnecessary PFO closures
on patients and then knowingly submitted false
certifications to the federal government that the
procedures were necessary, all in an effort to
obtain federal reimbursement.” U.S. ex rel.
Polukoff v. St. Mark’s Hosp., 895 F.3d 730, 743
(10th Cir. 2018).
19. In 2019 Relator obtained settlements with       Irrelevant. Settlement with co-defendants in
monetary compensation for the United States         the Qui Tam action is irrelevant to the
Government from the two separate hospitals in       legitimacy of the claims against Plaintiff in
the Qui Tam. App. at A183 (Ex. F, Nolen Aff.,       the Qui Tam action. Moreover, Plaintiff can
at 14). The Department of Justice expressly         neither dispute nor confirm this fact because
approved those settlements. Id.                     this is a fact completely within Defendants’
                                                    knowledge and Plaintiff has not yet
                                                    conducted discovery regarding the
                                                    circumstances surrounding the alleged
                                                    settlements with monetary compensation for
                                                    the United States Government from the two
                                                    hospitals in the Qui Tam action, including
                                                    the amount of the settlements and the
                                                    reasons of the parties motivating the
                                                    settlements. Presumably this information
                                                    could be obtained from depositions with
                                                    Defendants and representatives of two
                                                    separate hospitals and from written requests
                                                    for production of documents – none of
                                                    which has yet occurred. (Checketts Decl., ¶¶
                                                    22, 23, 25-27.)
20. Defendants Rand Nolen, Fleming Nolen &          It is irrelevant to the instant action that
Jez LLP, Rhome Zabriskie, and the Zabriskie         Defendants brought malpractice actions
Law Firm also represent over 1,000 former           against third parties other than Plaintiff.
patients in medical malpractice actions against
Dr. Sorensen and the hospitals where he
primarily practiced. Those actions allege that
Dr. Sorensen performed unnecessary PFO
closures on the individual patients, resulting in


                                                7
injuries (the “Malpractice Lawsuits”). App. at
A183 (Ex. F, Nolen Aff., at 15).
21. All but a handful of the Malpractice           Irrelevant. Moreover, Plaintiff has not yet
Lawsuits are pending with the Utah                 had opportunity to depose and cross-
Department of Professional Licensing as part of    examine Defendant Nolen as to his
a pre-litigation review process. App. at A183      assertions in his declaration. (Checketts
(Ex. F, Nolen Aff., at 16).                        Decl., ¶¶ 22, 23, 28(d), 29, 30.)
22. Four of the Malpractice Lawsuits were          Undisputed but irrelevant. Defendants cite
filed in Utah state court and subject to motions   to no legal authority, nor is Plaintiff aware
to dismiss brought by Dr. Sorensen and other       of any legal authority, that denying a motion
defendants in the Malpractice Lawsuits. App. at    to dismiss, in whole or in part, is any sort of
A183 (Ex. F, Nolen Aff., at 17)..                  evidence that the suit brought is not a sham.
23. Three separate judges issued orders            Undisputed but irrelevant. Defendants cite
denying in whole or in part the motions to         to no legal authority, nor is Plaintiff aware
dismiss. App. at A183 (Ex. F, Nolen Aff., at       of any legal authority, that denying a motion
18) and A186-219 (Exs. G1-G3, State Court          to dismiss, in whole or in part, is any sort of
Orders).                                           evidence that the suit brought is not a sham.
24. Each of the three respective orders from       Undisputed but irrelevant. Defendants cite
Third District Judge Barry Lawrence, Judge         to no legal authority, nor is Plaintiff aware
Patrick Corum, and Judge Laura Scott denying       of any legal authority, that denying a motion
R.12(b)(6) dismissal were appealed to the Utah     to dismiss, in whole or in part, is any sort of
Supreme Court by Dr. Sorensen and the other        evidence that the suit brought is not a sham.
defendants in a single consolidated
interlocutory appeal. App. at A183 (Ex. F,
Nolen Aff., at 19) and A186-219 (Exs. G1-G3,
State Court Orders).
25. After briefing and oral argument, the Utah     Undisputed but irrelevant. Defendants cite
Supreme Court affirmed denial of the motions       to no legal authority, nor is Plaintiff aware
to dismiss and remanded the cases to the trial     of any legal authority, that denying a motion
courts. Bright v. Sorensen, 2020 UT 18, 463        to dismiss, in whole or in part, is any sort of
P.2d 626, reh’g denied (Apr. 17, 2020).            evidence that the suit brought is not a sham.
26. Upon remand, the Malpractice Lawsuits          Undisputed but irrelevant.
were consolidated for pre-trial purposes. App.
at A225 (Ex. H, Tapp Consolidation Order).
27. Recently, the plaintiffs in the Malpractice    Irrelevant. Defendants cite to no authority,
Lawsuits reached a settlement with one of the      nor is Plaintiff aware of any authority, that
hospital defendants in relation to Sorensen’s      settlement with a third-party defendant is
cardiac closure practice. App. at A230 (Ex. I,     any sort of evidence that the claims and suit
Tapp Stipulated Motion).                           brought against Plaintiff were not in fact a
                                                   sham. Moreover, Plaintiff can neither
                                                   dispute nor confirm this fact because this is
                                                   a fact completely within Defendants’
                                                   knowledge and Plaintiff has not yet
                                                   conducted discovery regarding the


                                               8
                                                        circumstances surrounding the alleged
                                                        settlement, including the amount of the
                                                        settlements and the reasons of the parties
                                                        motivating the settlements. Presumably this
                                                        information could be obtained from
                                                        depositions with Defendants and
                                                        representatives of the hospitals and from
                                                        written requests for production of
                                                        documents – none of which has yet
                                                        occurred. (Checketts Decl., ¶¶ 22, 23, 25-
                                                        27.)
 28. In this case, as part of his claimed               Undisputed that as part of his claimed
 damages, Dr. Sorensen seeks to recover his             damages, Dr. Sorensen seeks to recover his
 attorney’s fees, costs, and expenses incurred in       attorney’s fees, costs and expenses incurred
 defending against the Qui Tam and the                  in defending against the Qui Tam and the
 Malpractice Lawsuits. App. at A246 (Ex. J,             Malpractice Lawsuits. Dr. Sorensen also
 Sorensen Disclosures, at 13), A260-1 (Ex. K,           seeks to recover other damages. (See Defs.’
 Sorensen Response to Defendant Fleming                 App. at A246 (Ex. J, Sorensen Disclosures,
 Nolen & Jez’s First Set of Interrogatories, No.        at 13), A260-1 (Ex. K, Sorensen Response
 9).                                                    to Defendant Fleming Nolen & Jez’s First
                                                        Set of Interrogatories, No. 9.)

                                           ARGUMENT

I.     LEGAL STANDARDS.

       “Summary judgment is appropriate only if ‘there is no genuine issue as to any material

fact and . . . the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

A disputed fact is ‘material if it might affect the outcome of the suit under the governing law,

and the dispute is ‘genuine’ if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The Court, therefore, must “construe

the factual record and reasonable inferences therefrom in the light most favorable to the

nonmovant.” Allen, 119 F.3d at 839-840 (citations omitted).




                                                    9
        The nonmoving party must be given fair opportunity to obtain facts to oppose a motion

for summary judgment. Therefore, Fed. R. Civ. P. 56(d) provides that “[i]f a nonmovant shows

by affidavit or declaration that, for specified reasons, it cannot present facts essential to justify its

opposition, the court may: [¶] (i) defer considering the motion or deny it; [¶] (ii) allow time to

obtain affidavits or declarations or take discovery; or [¶] (iii) issue any other appropriate order.”

The Tenth Circuit, relying on the United States Supreme Court, has further emphasized that

“’summary judgment [should] be refused where the nonmoving party has not had the opportunity

to discover information that is essential to his opposition.’ Requests for further discovery should

ordinarily be treated liberally.” Cerveny v. Aventis, Inc., 855 F. 3d 1091, 1110 (10th Cir. 2017);

quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5, 106 S. Ct. 2505 (1986); and

citing Comm. for First Amendment v. Campbell, 962 F. 2d 1517, 1522 (10th Cir. 1992).

II.     PLAINTIFF REQUIRES ADDITIONAL TIME TO OBTAIN DISCOVERY TO
        SHOW THAT DEFENDANTS HAVE NOT MET THEIR BURDEN IN SHOWING
        THAT THEIR CONDUCT IS PROTECTED BY THE FIRST AMENDMENT
        RIGHT TO PETITION.

        A.      Plaintiff Requires Additional Time to Obtain Discovery to Support His
                Allegations of Defendants’ Unethical and Wrongful Conduct Which Conduct
                Bars Application of First Amendment Immunity.

        In their Motion, Defendants set forth a lengthy explanation of the First Amendment right

to petition, as it is referred to in the Tenth Circuit (or, as it is called in other circuits the Noerr-

Pennington doctrine). (See Motion at pp. 10-12.) Defendants then assert that they are entitled to

this First Amendment immunity for all of their unspecified “litigation activities.” (Id. at pp. 1,

10.) However, Defendants failed to inform the Court that this immunity is not available to

sanitize litigation activities arising out of unethical or wrongful conduct.




                                                    10
       Plaintiff has alleged that Defendants engaged in substantial and significant wrongdoing

prior to Defendants’ filing either the Qui Tam action or the Malpractice Actions, e.g., in

obtaining/stealing the hard drive, wrongfully accessing confidential patient information,

wrongfully acquiring and disclosing trade secret information, and conspiring together.

       It is these allegations of unethical and wrongful conduct which bars the automatic

application of First Amendment immunity. The “abuse of the administrative and judicial process

through unethical lawyer conduct … is unprotected by the Noerr-Pennington immunity.”

Mover’s & Warehouseman’s Association of Greater New York, Inc., v. Long Island Moving &

Storage Association, Inc., 1999 WL 1243054 at *5 (S.D.N.Y. Dec. 16, 1999) (emphasis added);

citing California Motor Transport v. Trucking Unlimited, 404 U.S. 508, 512 (1972) (“unethical

conduct in the setting of the adjudicatory process … cannot seek refuge under the Noerr-

Pennington doctrine”) (other citations omitted).

       As set forth more fully in paragraphs 22-30 of the Checketts Decl., filed concurrently

herewith, Plaintiff requires additional time to conduct discovery to obtain facts to justify its

opposition. Plaintiff has also concurrently filed a motion requesting additional time. As the

Supreme Court has noted, “summary judgment [should] be refused where the nonmoving party

has not had the opportunity to discover information that is essential to his opposition.” Requests

for further discovery should ordinarily be treated liberally.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 n.5, 106 S. Ct. 2505 (1986).

       Here, Defendants have submitted the unchallenged Declarations of Defendants Polukoff

and Nolen to assert no wrongdoing on the part of Defendants. Plaintiff is entitled to take the

depositions of these, and all other Defendants and third parties, if needed, to ascertain the



                                                 11
veracity of these assertions of no wrongdoing – or at least, at a minimum to establish that there

exists a dispute as to these facts.

          B.     Plaintiff Requires Additional Time to Obtain Discovery to Dispute
                 Defendants’ Assertion that the Underlying Actions Were Not Sham Actions.

          In their Motion, Defendants also attempt to bolster their position that their actions in

bringing the Qui Tam and Malpractice Actions are shielded by First Amendment immunity by

asserting that these actions do not fall under the sham litigation exception. (See Motion at 12-

17.) To support their position, Defendants point to alleged settlements reached with third parties

in these actions. In particular, Defendants state that in the Qui Tam Action brought against

Plaintiff and others including two separate hospitals, the two hospitals settled in the action.

Defendants also seek to rely on their alleged fact that four of the nearly 1,000 medical

malpractice claims brought by Defendants against Plaintiff, one of the co-defendants,

Intermountain Healthcare (“IHC”) allegedly settled last month. (See Motion at pp. 8, 14-15.)

Therefore, Defendants argue, the Qui Tam Action and the Malpractice Actions are not baseless

or “sham” as courts have held that settlement is evidence “of a winning lawsuit.” (Motion at 13-

14.) Defendants inappropriately seek to rely on In re Elysium Health-Chromadex Litigation, 354

F. Supp. 3d 330, 338 (S.D.N.Y. 2019) which “cites a collection of cases where settlement of a

lawsuit constitutes a favorable outcome, precluding application of sham exception.” (Motion at

13-14.)

          It is curious that Defendants are attempting to rely upon alleged settlements with third

parties (i.e., two separate hospitals in the Qui Tam action and IHC Health Services

(“Intermountain”) in a few malpractice suits) as evidence that the Qui Tam action and the

malpractice suits were not sham suits against Plaintiff. This defies logic. In none of the cases in


                                                   12
the collection cited by Defendants, and in no case of which Plaintiff is aware, did a court ever

rely on settlement by a third party to establish the legitimacy of a law suit against a party not

privy to the settlement – and Defendants can’t do so here. That two separate hospitals may have

reached a settlement in the Qui Tam Action is not evidence that the Qui Tam action was a

“winning” action, and therefore not a sham, as against Plaintiff. Similarly, that IHC may have

settled four of the approximately 1,000 medical malpractice claims do not mean that any of these

claims are “winning” actions as against Plaintiff.

       Clearly, the claims against the hospitals and healthcare organization are different from

the claims against Plaintiff, and these third parties may have different motivations for settling the

suit. There is no evidence that these third parties did not settle these suits for mere nuisance

value or for public relations reasons. There is no acknowledgement by these third parties as to

the legitimacy of the actions nor is there any admissible evidence presented that the settlements

were, in fact, “substantial” lending any sort of legitimacy to these actions. See e.g. New W., L.P.

v. City of Joliet, 491 F.3d 717, 722 (7th Cir. 2007) (settlement for a substantial payment may be

support that action was not a sham). Moreover, as the parties to the malpractice suit

acknowledged in the stipulation the different positions vis-à-vis Dr. Sorensen and Intermountain

and that their interests were not necessarily aligned. It states in pertinent part, “[g]iven the

difference in available discovery for and related to Intermountain and the Sorensen

Defendants [i.e., Plaintiff Dr. Sorensen, in the instant matter and Sorensen Cardiovascular

Group] the Parties requests the Court continue the currently scheduled telephone conference to

all the remaining Sorensen Defendants and the Plaintiffs to address discovery and scheduling of

the claims that will remain.” (Emphasis added.) (Plaintiff’s App. at 230 (Dkt. 133-1.)



                                                  13
Moreover, as set forth more fully at paragraphs 23-30 in the Checketts Declaration, Plaintiff

needs additional time to obtain facts surrounding the circumstances of these settlements, to

which Plaintiff was not a party, and the motivations of the parties to settle and any side

agreements that may have been reached by the other parties as part of these settlements.

Furthermore, the issues of any settlements with third parties was completely unanticipated by

Plaintiff. Nowhere in Defendants’ initial disclosure is any mention made of any settlement of

any of these actions nor is anyone with knowledge of any of the circumstances surrounding these

settlements listed in Defendants’ initial disclosures. And yet, Defendants seek partial summary

judgment relying on the “fact” that these settlements allegedly occurred. (See Defendants’

Undisputed Fact No. 27, Motion at p. 8.)

       The only evidence presented by Defendants is the Declaration of Defendant Nolen.

Plaintiff is entitled to obtain discovery from all Defendants, including Nolen, and the third

parties involved in these settlements. Also, of significance is the amount of each of the

settlements – again which is in Defendants’ and/or third parties’ exclusive possession and

control. Perhaps these actions settled for mere nuisance value. As Defendants note, a

“substantial” settlement payment may be evidence that a lawsuit against the settling party is not

a sham (see Motion at 14); however, no such suggestion is made regarding settlement of

insubstantial or nonconsequential value. Therefore, Defendants should be estopped from

presenting any evidence of these settlements as such evidence is irrelevant. And as Defendants

have not disclosed the actual settlement agreements to which Plaintiff was not party, Defendants

cannot cherry pick a few of the facts regarding these settlements that Defendants choose to




                                                 14
disclose without giving Plaintiff the opportunity to probe deeper into the specifics and

circumstances of these settlements.

       It is premature and not necessarily in the Court’s province to find the Qui Tam action and

the Malpractice Actions not to be sham litigation actions. Many federal courts “have generally

regarded the applicability of the sham exception as a question of fact for the jury.” In re Elysium

Health-Chromadex Litigation, 354 F. Supp. 3d at 336; citing e.g., In re Flonase Antitrust

Litigation, 795 F. Supp. 2d 300, 310 (E.D. Pa. 2011).Defendants are not entitled to partial

summary judgment that their litigation activities are subject to First Amendment immunity – at

least not at this juncture and not without affording Plaintiff the opportunity to obtain discovery to

able to present facts essential to justify his opposition. See Fed. R. Civ. P. 56(d).

III.   DEFENDANTS HAVE NOT MET THEIR BURDEN IN SHOWING THAT
       UTAH’S JUDICIAL PROCEEDINGS PRIVILEGE BARS PLAINTIFF’S STATE
       LAW CLAIMS.

       Just as Defendants are not entitled to partial summary judgment on the basis of First

Amendment immunity because Plaintiff is entitled to obtain additional discovery to present facts

regarding Defendants’ wrongdoing and unethical behavior prior to filing suit in the Qui Tam and

Malpractice Actions, neither are Defendants entitled to immunity under Utah’s judicial

proceedings privilege on the same grounds. And, again, Defendants are entitled to additional

time to obtain discovery in order to present facts of Defendants’ wrongful conduct to at least

create a disputed fact as to whether the privilege applies.

       Significantly, the Utah judicial proceedings privilege does not provide a “blanket

immunity against all claims raised against [attorneys] merely because they are acting as

[attorneys] in litigation. … [T]he judicial proceedings privilege is not without limits. . . .



                                                  15
[W]here an attorney has committed fraud or otherwise acted in bad faith, which is inherently

‘acting in a manner foreign to his duties as an attorney,’ the privilege will not shield an attorney

from civil liability.” Moss v. Parr Waddoups Brown Gee & Loveless, 2012 UT 42, ¶ 37, 285

P.3d 1157, 1166 (citations omitted).

       Plaintiff has alleged factual allegations impropriety, wrongdoing and bad faith on

Defendants’ part. These wrongdoings are not what the litigation privilege protects. The purpose

of this privilege is to protect attorneys during the course of litigation who are acting “within the

law, in a legitimate effort to zealously advance the interests of his clients.” Moss v. Parr

Waddoups Brown Gee & Loveless, 2012 UT 42, ¶ 35, 285 P.3d 1157 (citations omitted). Stated

another way, the purpose of the privilege is not to protect attorney who are acting outside the

law.

       In their Motion, Defendants repeatedly state that Plaintiff “cannot establish that any

Defendants acted in bad faith to defeat the privilege” and the Plaintiff “cannot establish that a

fraud exception applies either” and that Plaintiff cannot show that Defendants “’engaged in

independent acts’ that are ‘outside of the representation of his client’s interests.’” (See Motion at

21-22, citing Moss, 285 P.3d at 1166-68.) These assertions may be correct at present because

evidence of Defendants’ bad faith and fraud is exclusively within Defendants’ possession.

Hence, Plaintiff must be allowed the opportunity to conduct discovery regarding Defendants’

wrongful actions.

       For example, evidence as to Defendants’ tactics used to communicate with and contact

Plaintiff’s patients is within Defendants’ possession and control as is evidence relating to

Defendants’ solicitation of Plaintiff’s patients, Defendants’ wrongful acquisition of the hard



                                                 16
drive and the confidential patient information, wrongful use of trade secret information, etc. is in

Defendants’ control. Therefore, Plaintiff is requesting additional time to obtain discovery to

obtain facts essential to justify his opposition, which request should be liberally granted. See

Comm. for First Amendment, 962 F.2d at 1522; see also Plaintiff’s Motion for Discovery under

Federal Rule of Civil Procedure 56(d) and the Declaration of Melinda Checketts, filed

concurrently herewith.

IV.    THE COURT SHOULD NOT STAY THIS MATTER.

       Defendants alternatively seek to have this matter stayed until the conclusion of the Qui

Tam action and the Malpractice Lawsuits if the Court declines to grant their motion for partial

summary judgment. This the Court should not do. Defendants support for its alternative request

is based on a logical fallacy. Defendants contend that if the Qui Tam action and/or the

Malpractice Lawsuits “resolve successfully in Defendants’ favor, Petition Clause Immunity

would apply as a matter of law and preclude application of the sham exception.” (Opp’n at

23.) This simply is not so. As set forth in Sections II and III, above, success in the underlying

lawsuit does not mean that Petition Clause immunity and/or state litigation proceedings

immunity automatically apply. Rather, Defendants’ wrongful and/or unethical conduct, as

Plaintiff has alleged throughout the RSAC, makes either and both of these immunities

inapplicable. Thus, there is no need or justification to stay the instant matter as the outcome of

this matter is not dependent on the outcome of the other matters.

                                         CONCLUSION

       For the reasons set forth herein, Plaintiff respectfully requests that the Court DENY

Defendants’ Motion for Partial Summary Judgment, or in the alternative, that the Court defer



                                                 17
considering this Motion to allow Plaintiff time to take discovery because at present he cannot

present facts essential to justify his opposition.

        DATED this 9th day of September, 2020.

                                                GROSS & ROONEY



                                                 /s/       Melinda Checketts
                                                          Attorneys for Plaintiff




                                                     18
